Appeal from a judgment of the Supreme Court (Ceresia, Jr., J.), entered February 14, 1997 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the State Board of Parole denying petitioner’s request for parole.
Petitioner, a prison inmate, has reappeared before the State Board of Parole since the parole release hearing which gave rise to this appeal and his request for release on parole has again been denied. Consequently, the instant appeal is now moot and must be dismissed (see, Matter of Bey v Russi, 232 AD2d 686; Matter of Weir v New York State Div. of Parole, 205 AD2d 906). Nevertheless, were we to consider the merits of this petition, we would find that the determination denying petitioner release on parole resulting from the prior hearing is neither arbitrary nor capricious and it is supported by substantial evidence in the record.
Mikoll, J. P., Mercure, White, Spain and Carpinello, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.